Citation Nr: 1032936	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable disability evaluation for the 
Veteran's bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied an increased 
disability evaluation for the Veteran's bilateral hearing loss 
disability.  In July 2010, the Veteran submitted a Motion to 
Advance on the Docket.  In August 2010, the Board granted the 
Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In his October 2007 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran stated that he received 
treatment for his bilateral hearing loss disability from M. M., 
M.D., from July 1998 to October 2007.  In a November 2008 notice 
of disagreement, the Veteran reported that "my personal [Ears, 
Nose, and Throat] physician recommends the need for hearing aids, 
which your office has denied."  Clinical documentation of the 
cited private medical treatment is not of record.  The VA should 
obtain all relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic bilateral hearing loss 
disability after September 2006 including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact M. M., M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after September 2006, not already 
of record, be forwarded for incorporation 
into the record.  

3.  Then readjudicate the Veteran's 
entitlement to an increased evaluation for 
his bilateral hearing loss disability.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

